Title: From Thomas Jefferson to William C. C. Claiborne, 16 January 1806
From: Jefferson, Thomas
To: Claiborne, William C. C.


                        
                            Dear Sir
                            
                            Washington Jan. 16. 06.
                        
                        Your unacknoleged letters of June 17. July 14. Nov. 13. prove me an unpunctual correspondent. it is not that
                            I do less than I might, but that there is more than I can do. in the first place I pray you to deliver the inclosed answer
                            to the Address of the H. of R. of Orleans which is a duplicate of what I forwarded by a former post. I then thought that
                            by the succeeding one I might send on the nomination of your legislative council, but it is still before the Senate. I
                            have just pressed for a decision that it may go by this post, but know not whether I shall obtain it. Colo. Hawkins has
                            lately been here, & undertakes to set our new post road into compleat motion, so that we shall have the full benefit of
                            it by March or April.
                        M. Duplantier having undertaken the location of M LaFayette’s lands, I have entire confidence in it’s being
                            done in the best manner. but delay is dangerous. I am particularly anxious he should secure those adjacent to N.O.
                            surveyed by M. LeFont. mr Gallatin doubts whether he is free to take a parcel less than 1000. acres (American) even in
                            satisfaction for 1000. I am not satisfied of the correctness of this opinion: but to put it out of all doubt (as it is so
                            important) I propose 1. that Juan Suarez shall be prevailed on to surrender his claim to the land C.D.O.P. in Lafon’s
                            survey, on an assurance that as soon as the grant of the whole parcel thus consolidated shall be made to Lafayette there
                            shall be a reconveyance of this parcel to him and perhaps some little compensation more as an inducement. 2. If this
                            parcel does not make the whole 1000. as. then that so much more of the swamps on the left hand of D.C. shall be included as
                            will make it up: or even the whole deficiency of 40. as. made up there, if Suarez should be untractable. perhaps it may be
                            better to consolidate the whole in that way than by meddling with Suarez. I am anxious to have this done instantly & to
                            have the grant signed. Accept my friendly salutations & assurances of esteem & respect
                        
                            Th: Jefferson
                            
                        
                    